BLD-112                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3683
                                     ___________

                     COMMONWEALTH OF PENNSYLVANIA

                                           v.

                             DR. CHANDAN S. VORA,
                                                Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 10-cv-00184)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                 February 10, 2011
        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed March 1, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Chandan S. Vora appeals from the order of the United States District Court for the

Western District of Pennsylvania dismissing her notice of removal pursuant to 28 U.S.C.

1915(e)(2)(B)(ii) and denying her motion to vacate.

      Vora’s notice of removal, filed in July 2010, alleged that the Cambria County
Common Pleas Court’s Cost and Fines Collection Bureau discriminated against her. She

sought to remove the Bureau’s letter notices warning Vora that she owed over two-

hundred dollars in past court-ordered costs, fines, restitution and fees, and that her failure

to pay the debt could result in being held in contempt of court, an arrest warrant,

suspension of her driver’s license, or referral of the matter to a collection agency. She

attached copies of two letter notices dated June 4 and 7, 2010. Vora’s rambling

discrimination claims span a lifetime of complaints that people have been trying to steal

her inventions and that the employees of the Cambria County Common Pleas Court (and

the police department) have fabricated criminal charges against her based on her Indian

ethnicity and deliberately destroyed official 911 tapes and her own recordings of 911

calls, among other things.

       By order entered on July 21, 2010, the District Court granted in forma pauperis

status to Vora and dismissed her notice of removal as frivolous because it sought to

remove state court proceedings over which the District Court lacked jurisdiction. Vora

filed a motion to vacate the dismissal order in which she set forth “the contents of all

prior pleadings in all prior cases to this date . . . .” The District Court denied the motion

on August 4, 2010. Vora filed this timely notice of appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Upon de

novo review of the record and careful consideration of Vora’s notice of appeal and other

submissions, we conclude that there is no substantial question presented on appeal and

that summary action is warranted. See LAR 27.4 and I.O.P. 10.6. We agree with the
                                              2
District Court’s dismissal of Vora’s notice of removal and denial of her motion to vacate.

Vora’s petition for removal, presumably brought under the civil rights removal statute, 28

U.S.C. § 1443, alleges that the Common Pleas Court’s collection notices are

discriminatory, part of a conspiracy perpetrated, in part, by the court’s collections bureau.

The civil rights statute applies only to the removal of state court proceedings. Id.; see

also, 28 U.S.C. 1447(a). Assuming, arguendo, that the civil rights removal statute applies

to the matters that Vora seeks to remove, her unsupported allegations do not meet the

specific criteria for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S. 808,

827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1st Cir. 1968).

       Accordingly, we will summarily affirm the District Court judgment.




                                              3